Citation Nr: 0602419	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for bilateral chondromalacia patella, status post lateral 
releases with bilateral patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to November 
1992.

This appeal arises from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the veteran's claim 
for a disability rating in excess of 20 percent for bilateral 
chondromalacia patella, status post lateral releases with 
bilateral patellofemoral syndrome.  Previously, in an August 
1993 rating decision, the RO granted the appellant's service-
connection claim and assigned the veteran a disability 
evaluation of 20 percent rating, effective November 13, 1992.  

The Board notes that in April 2005, the veteran elected to 
withdraw his request for a Board hearing by videoconference 
in accordance with applicable law.  See 38 C.F.R. §§ 
20.702(e) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

In an April 2005 statement the veteran advanced contentions 
to the effect that he has not been afforded a thorough range 
of motion test for extension for the purpose of determining 
the nature and severity of his bilateral knee disability.  
The Board notes that the duty to assist includes providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In this case, where the particular disability is not listed 
in the VA Schedule for Rating Disabilities (Rating Schedule), 
it may be rated by analogy to a closely related disease in 
which not only the functions affected but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2005).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. 
§ 4.59 (which specifically provides that, when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or maligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint), i.e., 10 percent under either Diagnostic Code 
5260 (limitation of flexion) or 5261 (limitation of 
extension).  Moreover, in VAOPGCPREC 9-2004, the General 
Counsel further explained that a knee disability may be rated 
simultaneously under both Diagnostic Codes 5260 and 5261.

The Board notes that a September 2003 VA examination report 
shows range of motion of the veteran's bilateral knees to be 
0 to 130 degrees without pain.  The veteran had no pain over 
the medial and lateral joint line and had a stable bilateral 
Lachman's, with anterior translation.  He also had a stable 
posterior drawer.  However, the veteran did have positive 
crepitus at the patellofemoral joint with increased Q angle 
of approximately 15 degrees on the left and 10 degrees on the 
right.  He had tenderness over the lateral patellar 
retinaculum and lateral femoral condyle.  Prior to receiving 
x-ray results, the examiner had diagnosed the veteran with 
arthritis.  But, in an addendum, the examiner noted that x-
rays of the knees revealed the knee joint space and articular 
margins were intact.  There were no noted degenerative 
changes by x-rays.  

In a March 2004 VA medical record the examiner intimated that 
the veteran could have degenerative joint disease (DJD).  
However, no x-rays were done to confirm a diagnosis of DJD.  
At that time, the veteran complained that his knees had been 
"giving way", which warrant a rating under Diagnostic Code 
5257.  But the Board notes that in the January 2001 rating 
decision, the veteran's disability was rated for arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71(a) (2005).  
The veteran's medical records do not reflect that he was ever 
diagnosed with arthritis by x-rays to warrant a rating under 
Diagnostic Code 5003.  While VA treatment records and 
examination reports show symptoms as to each knee, rating 
decisions of record do not indicate that VA has assigned 
separate evaluations for the veteran's bilateral knee 
disorder.  On remand, VA should either cite the governing law 
and regulation, which permits both the disability of the 
right knee and the disability of the left knee to be rated as 
one disability, or to rate the right and left knee disorders 
as separate and distinct disabilities.  

On remand, VA should consider all likely diagnostic codes for 
the veteran's knee disabilities, to include Diagnostic Codes 
5003, 5257, 5260, and 5261.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2005); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his service-connected bilateral knee 
disabilities since August 2004, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).  

2.  The VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of the veteran's service-connected 
bilateral knee disability, to include 
arthritis.  The claims file and copies of 
the treatment records and this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the review 
should be indicated in the examination 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should indicate whether the 
veteran uses or needs braces or crutches.  
The orthopedic examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use. The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected bilateral knee disabilities, 
indicate the presence of arthritis, and 
whether they are characterized by 
recurrent subluxation or lateral 
instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

3.  After completion of the above, VA 
should review and readjudicate the issue 
on appeal, including any additional 
evidence obtained on remand.  In 
particular, VA should determine whether 
or not separate ratings should be 
assigned for each knee.  If VA rates the 
veteran's right and left knee 
disabilities jointly, a citation to the 
pertinent law and regulation supporting 
the determination to rate them together 
must be provided.  Alternatively, VA 
should rate the right and left knee 
disabilities, separately.  Moreover, a 
review of the increased ratings claim 
should include consideration of 
applicable diagnostic codes under 38 
C.F.R. § 4.71a (2005), including 
Diagnostic Codes 5257, 5260, 5261, and 
5003 (if arthritis is shown by x-ray), 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2005).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


